Citation Nr: 0317753	
Decision Date: 07/28/03    Archive Date: 08/05/03

DOCKET NO.  99-11 995	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for chronic obstructive 
pulmonary diseasez, claimed as due to in-service smoking or 
nicotine dependence.

2.  Entitlement to service connection for asthma, claimed as 
due to in-service smoking or nicotine dependence.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

G. Strommen, Counsel




REMAND

The Board of Veterans' Appeals (BVA or Board) ordered further 
development in your case.  Thereafter, your case was sent to 
the Board's Evidence Development Unit (EDU), to undertake the 
requested development.  

Prior to May 1, 2003, the Board's regulations provided that 
if further evidence, clarification of the evidence, 
correction of a procedural defect, or any other action was 
essential for a proper appellate decision, a Board Member or 
panel of Members could direct Board personnel to undertake 
the action essential for a proper appellate decision.  See 38 
C.F.R. § 19.9(a)(2) (2002).  

However, on May 1, 2003, the United States Court of Appeals 
for the Federal Circuit ("Federal Circuit") invalidated 38 
C.F.R. § 19.9(a)(2), in Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) 
(hereinafter "DAV").  The Federal Circuit held that 38 
C.F.R. § 19.9(a)(2), in conjunction with the amended rule 
codified at 38 C.F.R. § 20.1304, was inconsistent with 38 
U.S.C. § 7104(a), because 38 C.F.R. § 19.9(a)(2), denies 
appellants "one review on appeal to the Secretary" when the 
Board considers additional evidence without having to remand 
the case to the agency of original jurisdiction (AOJ) for 
initial consideration, and without having to obtain the 
appellant's waiver.  

Following the Federal Circuit's decision in DAV, the General 
Counsel issued a precedential opinion, which concluded that 
DAV did not prohibit the Board from developing evidence in a 
case before it, provided that the Board does not adjudicate 
the claim based on any new evidence it obtains unless the 
claimant waives initial consideration of such evidence by 
first-tier adjudicators in the Veterans Benefits 
Administration (VBA).  VAOPGCPREC 1-03.  Based on this 
opinion, the Board continued, for a short time, to request 
development via the Board's EDU.  

Recently, in light of the Federal Circuit Court's decision 
and other policy considerations, the Department of Veterans 
Affairs (VA) determined that VBA would resume all development 
functions.  In other words, aside from the limited class of 
development functions that the Board is statutorily permitted 
to carry out, see 38 U.S.C.A. §§ 7107(b), 7109(a), all 
evidence development will be conducted at the regional office 
(RO) level.  

In the event that you appeared at a hearing before a Veterans 
Law Judge (VLJ) other than the VLJ signing this remand, be 
advised that if your case is returned to the Board, it will 
be reassigned to the VLJ who conducted your hearing.

Accordingly, this matter is REMANDED to the RO for the 
following:  

1.  If the identified records have not 
been obtained or if no response has been 
received from the National Personnel 
Records Center (NPRC), again contact the 
NPRC, or any other appropriate agency, 
and obtain the following service records: 
All service medical records, to include 
service entrance and discharge 
examinations.  If no service records can 
be found, or if they have been destroyed, 
ask for specific confirmation of that 
fact.

2.  After associating any records 
obtained as the result of the development 
requested in #s 1-3 above, make 
arrangements with the appropriate VA 
medical facility for the veteran to be 
afforded the following examination:  a 
pulmonary examination to determine 
whether any lung disease that may be 
currently present, to include  asthma or 
COPD, was incurred in or aggravated by 
active service, or is causally related to 
some incident of service, to include 
tobacco use or claimed nicotine 
dependence.  Send the claims folder to 
the examiner for review.

The veteran had active duty from January 
1953 to January 1956.  He contends that 
he had asthma, bronchitis, and nicotine 
dependence during that time and that his 
lung diseases were caused or aggravated 
by cigarette smoking and nicotine 
dependence while on active duty.  For 
claims filed prior to June 8, 1998, such 
as this one, VA General Counsel has held 
that direct service connection may be 
established for disability shown to 
result from tobacco use during active 
service.  VA O.G.C. Prec. Op. No. 2-93 
(Jan. 13, 1993), 58 Fed. Reg. 42,756 
(1993).  The examiner should review the 
claims file and acknowledge the multiple 
episodes of bronchitis and asthma 
reflected in the service medical records 
from July 1955 to October 1955.  
Additional service medical records may 
have been obtained since the time of 
drafting of this memorandum.
Following a review of the medical 
evidence of record and the pulmonary 
examination, the examiner should opine 
whether it is at least as likely as not 
that any lung disease that may be 
currently present, to include COPD and 
asthma, began during or, if determined to 
be pre-existing, was aggravated (chronic 
worsening of underlying condition versus 
temporary flare-ups of symptoms) during 
service; or is causally related to some 
incident of service, to include tobacco 
use or claimed nicotine dependence.  

3.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal, 
for which a notice of disagreement has 
been filed, remains denied, the appellant 
and representative, if any, should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.


Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



		
	R. GARVIN
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).





